Appeal from a judgment of the Supreme Court, Monroe County (John J. Ark, J.), rendered September 27, 2007. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree and attempted murder in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating the sentence and as modified the judgment is affirmed, and the matter is remitted to Supreme Court, Monroe County, for resentencing.
Same memorandum as in People v Brooks ([appeal No. 1] 125 AD3d 1381 [2015]). Present — Smith, J.P., Lindley, Valentino and Whalen, JJ.